DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Figure 1 is inconsistent with the system as laid out in specification and in claim 1. Fig. 1 has the Relative Speed Calculating Part, the Moving Direction Predicting Part, and the Collision Reducing Vehicle Turning Control Part outside the Driving Control Part, while in the specification and claim 1 the RSCP, MDP, and CRVTC are inside it. Therefore, the Driving Control Part containing inside it the Relative Speed Calculating Part, the Moving Direction Predicting Part, and the Collision Reducing Vehicle Turning Control Part must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0030]: “The AWD 63 is a so-called the super handling all-wheel-drive…” should be replaced with “The AWD 63 is a so-called super-handling all-wheel-drive…”
Paragraph [0043]: “…determines the abnormal state of the driver…” should be replaced with “….determines an abnormal state of the driver…”
Paragraph [0043]: “…the abnormality determining part 116 determines that the driver is in the abnormal state…” should be replaced with “…the abnormality determining part 116 determines that the driver is in an abnormal state…”
Paragraph [0044]: “…vehicle is in the abnormal state when the failure is detected” should be rewritten as “…vehicle is in an abnormal state when the failure is detected.” 
Paragraph [0047]: Has a reference to a “vehicle 1” which is inconsistent with the definition in paragraph [0011], where 1 labels a “vehicle control system 1”.
Paragraph [0053]: The first sentence is ambiguous as to which vehicle is traveling. Please rewrite.
Paragraph [0065]: Last sentence has “…to the direction in which the collision to the object around the vehicle by the vehicle is alleviated.”  Suggest that this be changed to “to a direction in which the collision to the object around the vehicle by the vehicle is alleviated.”
In specification: suggest that “own vehicle” be replaced by “ego-vehicle” for clarity and consistency with field nomenclature. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 10,424,204 (Han) in light of US Pub. 2018/0162335 (Hwang) and US Pat. 9,566,981 (Rebhan et al.)
As for claim 1, Han teaches a vehicle control system (Fig. 2), comprising a driving control part (Fig. 3, stationary collision avoidance (214)) capable of exerting driving control on a vehicle comprising [four wheels] (Fig. 3, sending messages to control elements (240)) in a case where at least a movement of the vehicle in a forward direction or a backward direction is restricted (restriction in movement: see , even if a driver does not perform operation (autonomous activity carried out even when driver is absent; see Col. 1 lines 27-29.), 
the vehicle control system comprising: an external sensing device which detects a position of an object present around the vehicle (Fig 3, sensors (220); 
a vehicle speed obtaining part which obtains a vehicle speed of the vehicle ("Internal sensors may monitor the state of vehicle, including inertial measurement sensors, like an accelerometer, odometer, and angular rate sensors (e.g., gyroscopes), some combination thereof, or the like." Col. 5, lines 14-17.);
and a direction sensor which detects an orientation of the vehicle (inherent in the autonomous navigation section 212, which processes sensor data from sensors 220. (See Col. 5 lines 1-17)), wherein the driving control part comprises:
a relative speed calculating part which, based on the position of the object detected by the external sensing device, the vehicle speed obtained by the vehicle speed obtaining part, and the orientation detected by the direction sensor, detects an advancing direction of the object approaching the vehicle and calculates a relative speed between the vehicle and the object approaching the vehicle (see information flows in Fig 3., calculation of velocity of moving object for collision monitoring Col. 6, lines 66-67);
  a [predicting part] which, based on the relative speed calculated by the relative speed calculating part, the position of the object detected by the external sensing device, and the advancing direction of the object approaching the vehicle detected by the relative speed calculating part, (tracking trajectories of moving objects to see if they might collide with vehicle.  Col 10 lines 18-26.),
and  a collision reducing vehicle turning control part which, based on the position of the object around the vehicle detected by the external sensing device and the movement of the vehicle predicted by the moving direction predicting part, in a case where it is determined that the vehicle is going to collide with the object around the vehicle, exerts driving control which changes the orientation of the vehicle to a direction in which the vehicle does not collide with the object around  the vehicle or to a direction in which the collision to the object around the vehicle by the vehicle is alleviated. (See Fig. 3; collision event detection leads to conclusion of possible collision event 312, which leads to collision avoidance action selection 320, which in turn leads to avoidance actions 322. Also see Fig 5 step 540 and "avoidance action 150 may be an automated movement of vehicle 110 ( e.g., by requesting that an automated navigation system move vehicle 110, as discussed below with regard to FIG. 3)", Col 4, lines 20-24.)
Han does not specifically mention predicting where the vehicle is expected to move if it gets crashed into.  However,  Rebhan teaches a moving direction predicting part predict[ing] a movement of the vehicle after a collision, in a case where it is determined that the object is going to collide with the vehicle; (swapped clauses for grammatical clarity) (crash trajectory prediction module 14 in Fig 3; Col. 11 lines 9-20; also see Figs. 4 and 5.)  It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the collision avoidance system of Han together with the after-collision prediction module of Rebhan. The motivation would be to have more information available when calculating possible collision mitigation trajectories.
Han does not specifically mention in-wheel motors of four wheels. However, in-wheel motors are now common in electric vehicles and are otherwise known in the art, as shown in Hwang (Fig. 1) for an anti-collision system.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the in-wheel motors of Hwang in the anti-collision system of Han.  The motivation would be to improve the response capabilities and maneuverability of the wheels in the circumstances of a possible collision. 
As for claim 2, Hwang teaches comprising a driving force distribution control part which distributes a driving force to four driving wheels of the vehicle. (See Fig. 1 and Step 403 in Fig. 4). 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661